February 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    MARK S. WOLFE, IN HIS OFFICIAL CAPACITY AS TEXAS STATE
                       HISTORIC, Appellant

NO. 14-14-00039-CV                          V.

       MAX BOWEN, MAX BOWEN ENTERPRISES AND JUAN HIJO
                  INVESTMENTS, LTD, Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 7, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Mark S. Wolfe, in his Official Capacity as Texas State Historic.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.